UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7572


JUDEX DESIR,

                Petitioner – Appellant,

          v.

WARDEN ANTHONY PADULA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:10-cv-00488-TMC)


Submitted:   April 26, 2012                    Decided:   May 3, 2012


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Judex Desir, Appellant Pro Se. Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Judex        Desir    seeks      to    appeal   the     district        court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition, and

denying Desir’s motion to alter or amend the judgment.                                     The

orders    are    not     appealable     unless       a   circuit    justice      or    judge

issues      a      certificate          of        appealability.            28        U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent       “a    substantial      showing       of     the    denial      of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that   reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.    Cockrell,      537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Desir has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with        oral    argument      because      the     facts     and      legal

                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3